Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 2, 7, and 8, applicant provides the claim limitation, "… moving object that satisfies a predefined condition...", however, based on the currently provided claim language, applicant's written description fails to teach in such full, clear, concise and exact terms as to enable any person skilled in the art to understand how the claimed "predefined condition" is "satisfied". Accordingly, these claims are rejected under this section for failing to satisfy the written description requirement. Accordingly, appropriate correction and/or clarification are earnestly solicited.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, and 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 7 and 8 use the term "moving object that satisfies a predefined condition...", however, based on the currently provided claim language, it is unclear what the metes and bounds regarding "a predefined condition" encompass, and these claims are rendered indefinite. Specifically, it is unclear, based on said currently provided claim language, what constitutes "a predefined condition" and further how said "predefined condition" is "satisfied". Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 5, the term “long” in claim 5 (“…distance from the moving object is long…” ) is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 6, it depends from claim 5 and inherits the deficiency of claim 5 described above. Therefore, it is rejected under the same logic as claim 5 above. Accordingly, appropriate correction and/or clarification are earnestly solicited. 
Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the rejections provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Millard (US 11016491 B1), hereinafter Millard in view of Cho (US 20200201340 A1) hereinafter Cho.
Regarding claim 1, Millard discloses an autonomous mobile robot comprising: a determination unit configured to determine an own position of the autonomous mobile robot (Col 6 lines 20-24, wherein the robot 202 includes location sensors 210 such as GPS that allow the robot 202 to ascertain its geographic location);
a detection unit configured to detect a moving-object position and a moving- object velocity vector of a moving object moving in the vicinity of the autonomous mobile robot (Fig 1, 2 and at least in col 1 lines 46-48, col 4 lines 11-16, col 9 lines 42-48 and col 13 lines 56-60, wherein the robot detects obstacles location, direction and speed); “A series of occupancy maps can be generated for the multiple time steps, each occupancy map identifying locations of obstacles …. By analyzing occupancy maps 216 across a series of time steps, the predictive model 222 may detect, for example, an object's past speed and direction… The occupancy map can include a grid of occupancy cells that each correspond to a small area/location of the environment of the robot, and the grid can span a region of the environment proximate to the robot that is covered by the sensor data”.
a first arithmetic unit configured to calculate a course direction based on the own position, the moving-object position, and the moving-object velocity vector, the course direction being a direction in which the autonomous mobile robot should travel (Fig 2 and at least in col 4 lines 11-16, col 9 lines 42-48 and col 3 lines 20-25, wherein the robot plans a path including the initial direction to take, based on the trajectories of moving objects and own position to avoid the moving objects); “Moreover, for dynamic obstacles, the robot may predict their trajectories and/or locations at future times, and plan a path for the robot to travel ….  By analyzing occupancy maps 216 across a series of time steps, the predictive model 222 may detect, for example, an object's past speed and direction to help predict the object's future trajectory and location …”,
a generation unit configured to generate a remaining route from the estimated position to a destination (Figs 1 and 2 and at least in col 12 lines 18-22 and col 13, lines 14-17 wherein, the planning engine plans a trajectory representing a series of locations along the path that the robot should advance to at discrete times i.e. estimated position. Planning engine also includes a global planner which based on a starting location, goal location, map, and any applicable semantic data, can generate a route for the robot, including the remaining route from the estimated position to a destination).
and a movement control unit configured to control a movement to the destination based on the course direction and the remaining route (Col 13 lines16-20 wherein, the controller 236 is operable to generate control signals 238 to one or more mechanical actuators in the robot 202, thereby causing the robot 202 to move along the planned path). 
Millard also discloses a second arithmetic unit (Col 8 lines 66- col 9 lines 6, wherein the mapping engine generates occupancy maps using sensor data) configured to input the moving- object position, and the moving-object velocity vector (Col 9 lines 36-48, wherein the trained model predicts the obstacle position and trajectory using the obstacle’s object's past speed and direction represented as occupancy maps) , into a trained model and thereby calculate an estimated position, the trained model being a model that has been trained by learning performed by a simulation using a teacher, the estimated position being a position at which the autonomous mobile robot is estimated to arrive a predetermined time later without colliding with the moving object (Figs 1A-B, 5, and at least in col 3 lines 20-25, col 12 lines 43-55, col 13 lines 14-20 and col 15 lines 16-30, wherein the model which is trained using machine learning, The path planner uses the output of model and the robot’s own position to avoid the predicted locations of obstacles. The robot’s local path planner plans a path with the vector of coordinates representing a series of locations along the path that the robot should advance to at discrete times). “By analyzing occupancy maps 216 across a series of time steps, the predictive model 222 may detect, for example, an object's past speed and direction to help predict the object's future trajectory and location …  the trajectory data 234 can include a vector of coordinates representing a series of locations along the path that the robot should advance to at discrete times”. Millard also discloses determining travel costs based on occupancy prediction in the environment of the robot (Col 2 lines 44-50).
However, Millard is silent regarding a model whose inputs include own position, the moving- object position, the moving-object velocity vector, and the course direction and outputs an estimated position.
Cho in the same field of endeavor, teaches a method for generating a local motion of a mobile object based on machine learning (Abstract). More specifically, Cho teaches that the inputs to the machine learning system include own position (Fig. 7 and Para 0013, wherein the input to the neural network include a local goal map indicating a local path in the local window between the current position and a local goal in the local window),
 the moving- object position, the moving-object velocity vector (At least in para 0047 and 0058 and fig. 2, wherein sensor data such as position and velocity may be applied to the cost of the local cost map which is inputted to the neural network)
 and the course direction (Para 0013 and Fig. 7, wherein the input to the neural network include a local goal map indicating a local path with direction of travel).
The neural network outputs an estimated position (Fig 7 and at least in para 0005 wherein, the processing circuitry determines the target velocity of the mobile object based on output data of the neural network wherein the output data is based on an input of input data to the neural network, the input data including the local cost map, the local goal map, and a current velocity of the mobile object. It is understood that the target velocity represents estimated positions for each unit of time). Cho also discloses generating a local cost map indicating a probability of a collision with an obstacle in the local window, generating a local goal map indicating a local path in the local window between the current position and a local goal in the local window (Para 0005).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Millard’s teachings of generating path while avoiding obstacles using a trained model to incorporate Cho’s teachings of using the machine learning method for avoiding obstacles that inputs own position, the moving- object position, the moving-object velocity vector, and the course direction and outputs an estimated position. Doing so would improve processing efficiency and result in faster local motion generating process, which can be helpful in planning a path while avoiding obstacles (Cho, para 0093).
Regarding claim 2, Millard further discloses the autonomous mobile robot according to Claim 1, wherein the autonomous mobile robot updates the estimated position and the remaining route when the detection unit newly detects a moving object that satisfies a predefined condition during the movement to the destination (At least in col 9 lines 7-10 and col 12 lines 23-42, wherein the robot 202 and sensor subsystems 204 may periodically provide updated sensor data 212 to the mapping engine 214 at each passing time step, which is used by the local planner to constantly update the path as the robot travels, which includes the positions at each time step in the future). 
Regarding claim 3, Millard discloses:
 the autonomous mobile robot according to Claim 1, wherein the first arithmetic unit calculates a plurality of candidate course directions (Fig 1 and at least in col 5 lines 25-30 wherein “In FIG. 1A, two possible paths 108a and 108b are shown for the robot 102 to navigate to goal location 107”),    
the second arithmetic unit calculates an estimated position for each of the plurality of course directions calculated by the first arithmetic unit (Fig 1 and at least in col 5 lines 25-49, wherein the robot’s local planner generates two paths with trajectory information including future positions that allows the robot to determine that the human’s predicted path will intersect with the robot’s path). “Because the predicted path C (110) of human 104 would intersect with path A (108a), the robot 102 may instead choose to veer left of the human 104 and initiate travel along path B (108b) to avoid collision with the human 104”.
and the generation unit generates a remaining route for each of the plurality of estimated positions calculated by the second arithmetic unit, performs evaluation calculation for each of the generated remaining routes, and determines the course direction and the remaining route that are passed to the movement control unit (Fig 1, 2 and at least in col 5 lines 25-49, Col 13 lines 16-20 and col 14 line 60- col 15 line 15,  wherein the planning engine creates complete path from current position to destination for each paths  and based on the evaluation of interaction with possible intersection with the path of  human, selects the path to the destination (including the course direction) that has low travel cost and avoids collision. The controller further generates control signals to drive the robot along the planned path). “Because the predicted path C (110) of human 104 would intersect with path A (108a), the robot 102 may instead choose to veer left of the human 104 and initiate travel along path B (108b) to avoid collision with the human 104 … In some implementations, the local planning engine solves an optimization function to determine a path that minimizes the cost of traveling through the environment toward a goal location of a route for the robot”. 
Regarding claim 4, Millard further discloses:
The autonomous mobile robot according to Claim 3, wherein the trained model also outputs a degree of closeness to the moving object during the movement along the route to the estimated position (At least in col 14 lines 31-60 and col 14 line 60-col 15 line 15, wherein the robot system determines the travel costs based on occupancy prediction and the likelihood that the area/location of the environment corresponding to the cell or a nearby cell will be occupied by an obstacle at the future time step. Moreover, the local planning engine solves an optimization function to determine a path that minimizes the cost of traveling through the environment toward a goal location of a route for the robot. “In this way, the path is incented to traverse areas/locations of the environment corresponding to cells having lower travel cost values where obstacles are unlikely to be located… As a result, the robot can avoid collisions with obstacles in the environment and can comply with policies that respect social considerations, such as providing adequate space when traveling around humans”). It is understood that the function of assigning travel cost associated with the likelihood of encountering obstacles in the future as the robot travels, as well as the distance between the robot and human (which can be estimated from the predicted locations of the human and robot) corresponds to degree of closeness. Moreover, while Millard does not teach that a trained model outputs the degree of closeness, the function can simply be integrated with a model based on the predicted obstacle location and robot location at future time steps.
and the generation unit performs the evaluation calculation by using the degree of closeness (At least in col 14 lines 60-15, wherein the local planning engine generates a trajectory for the robot based on the travel costs for the future time steps).
Regarding claim 7, Millard teaches:
A non-transitory computer readable medium storing a control program for controlling an autonomous mobile robot (Claim 12, and at least in col 3 lines 4-13), the control program causing a computer to execute: 
a detection step of detecting a moving-object position and a moving-object 25velocity vector of a moving object moving in the vicinity of the autonomous mobile robot (Fig 1, 2 and at least in col 1 lines 46-48, col 4 lines 11-16, col 9 lines 42-48 and col 13 lines 56-60, wherein the robot detects obstacles location, direction and speed); “A series of occupancy maps can be generated for the multiple time steps, each occupancy map identifying locations of obstacles …. By analyzing occupancy maps 216 across a series of time steps, the predictive model 222 may detect, for example, an object's past speed and direction… The occupancy map can include a grid of occupancy cells that each correspond to a small area/location of the environment of the robot, and the grid can span a region of the environment proximate to the robot that is covered by the sensor data”,
a determination step of determining an own position of the autonomous mobile robot when the moving object that satisfies a predefined condition is detected in the detection step performed during a movement to a destination (Col 6 lines 20-24, wherein the robot 202 includes location sensors 210 such as GPS that allow the robot 202 to ascertain its geographic location);
a first calculation step of calculating a course direction based on the own position, the moving-object position, and the moving-object velocity vector, the course direction being a direction in which the autonomous mobile robot should travel (Fig 2 and at least in col 4 lines 11-16, col 9 lines 42-48 and col 3 lines 20-25, wherein the robot plans a path including the initial direction to take, based on the trajectories of moving objects and own position to avoid the moving objects); “Moreover, for dynamic obstacles, the robot may predict their trajectories and/or locations at future times, and plan a path for the robot to travel ….  By analyzing occupancy maps 216 across a series of time steps, the predictive model 222 may detect, for example, an object's past speed and direction to help predict the object's future trajectory and location …”;
a generating step of generating a remaining route from the estimated position to the destination (Figs 1 and 2 and at least in col 12 lines 18-22 and col 13, lines 14-17 wherein, the planning engine plans a trajectory representing a series of locations along the path that the robot should advance to at discrete times i.e. estimated position. Planning engine also includes a global planner which based on a starting location, goal location, map, and any applicable semantic data, can generate a route for the robot, including the remaining route from the estimated position to a destination); 
and a movement control step of controlling the movement to the destination based 10on the course direction and the remaining route (Col 13 lines16-20 wherein, the controller 236 is operable to generate control signals 238 to one or more mechanical actuators in the robot 202, thereby causing the robot 202 to move along the planned path). 
Millard also discloses a second calculation step of inputting the moving-object 26 position and the moving-object velocity vector (Col 9 lines 36-48, wherein the trained model predicts the obstacle position and trajectory using the obstacle’s object's past speed and direction represented as occupancy maps) into a trained model and thereby calculating an estimated position, the trained model being a model that has been trained by learning performed by a simulation using a teacher, the estimated position being a position at which the autonomous mobile robot is 5estimated to arrive a predetermined time later without colliding with the moving object (Figs 1A-B, 5, and at least in col 3 lines 20-25, col 12 lines 43-55, col 13 lines 14-20 and col 15 lines 16-30, wherein the model which is trained using machine learning, The path planner uses the output of model and the robot’s own position to avoid the predicted locations of obstacles. The robot’s local path planner plans a path with the vector of coordinates representing a series of locations along the path that the robot should advance to at discrete times). “By analyzing occupancy maps 216 across a series of time steps, the predictive model 222 may detect, for example, an object's past speed and direction to help predict the object's future trajectory and location …  the trajectory data 234 can include a vector of coordinates representing a series of locations along the path that the robot should advance to at discrete times”. Millard also discloses determining travel costs based on occupancy prediction in the environment of the robot (Col 2 lines 44-50).
However, Millard is silent regarding a model whose inputs include own position, the moving- object position, the moving-object velocity vector, and the course direction and outputs an estimated position.
Cho in the same field of endeavor, teaches generating a local motion of a mobile object based on machine learning (Abstract). More specifically, Cho teaches that the inputs to the machine learning system include own position (Fig. 7 and Para 0013, wherein the input to the neural network include a local goal map indicating a local path in the local window between the current position and a local goal in the local window),
 the moving- object position, the moving-object velocity vector (At least in para 0047 and 0058 and fig. 2, wherein sensor data such as position and velocity may be applied to the cost of the local cost map which is inputted to the neural network)
 and the course direction (Para 0013 and Fig. 7, wherein the input to the neural network include a local goal map indicating a local path with direction of travel).
The neural network outputs an estimated position (Fig 7 and at least in para 0005 wherein, the processing circuitry determines the target velocity of the mobile object based on output data of the neural network wherein the output data is based on an input of input data to the neural network, the input data including the local cost map, the local goal map, and a current velocity of the mobile object. It is understood that the target velocity represents estimated positions for each unit of time). Cho also discloses generating a local cost map indicating a probability of a collision with an obstacle in the local window, generating a local goal map indicating a local path in the local window between the current position and a local goal in the local window (Para 0005).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Millard’s teachings of generating path while avoiding obstacles using a trained model to incorporate Cho’s teachings of using the machine learning method for avoiding obstacles that inputs own position, the moving- object position, the moving-object velocity vector, and the course direction and outputs an estimated position. Doing so would improve processing efficiency and result in faster local motion generating process, which can be helpful in planning a path while avoiding obstacles (Cho, para 0093).
Regarding claim 8, Millard teaches:
A method for controlling an autonomous mobile robot performed by using a computer, the method comprising (Claim 1-11, and at least in col 3 lines 4-13):
a detection step of detecting a moving-object position and a moving-object 15velocity vector of a moving object moving in the vicinity of the autonomous mobile robot (Fig 1, 2 and at least in col 1 lines 46-48, col 4 lines 11-16, col 9 lines 42-48 and col 13 lines 56-60, wherein the robot detects obstacles location, direction and speed); “A series of occupancy maps can be generated for the multiple time steps, each occupancy map identifying locations of obstacles …. By analyzing occupancy maps 216 across a series of time steps, the predictive model 222 may detect, for example, an object's past speed and direction… The occupancy map can include a grid of occupancy cells that each correspond to a small area/location of the environment of the robot, and the grid can span a region of the environment proximate to the robot that is covered by the sensor data”;
a determination step of determining an own position of the autonomous mobile robot when the moving object that satisfies a predefined condition is detected in the detection step performed during a movement to a destination (Col 6 lines 20-24, wherein the robot 202 includes location sensors 210 such as GPS that allow the robot 202 to ascertain its geographic location);
a first calculation step of calculating a course direction based on the own position, the moving-object position, and the moving-object velocity vector, the course direction being a direction in which the autonomous mobile robot should travel (Fig 2 and at least in col 4 lines 11-16, col 9 lines 42-48 and col 3 lines 20-25, wherein the robot plans a path including the initial direction to take, based on the trajectories of moving objects and own position to avoid the moving objects); “Moreover, for dynamic obstacles, the robot may predict their trajectories and/or locations at future times, and plan a path for the robot to travel ….  By analyzing occupancy maps 216 across a series of time steps, the predictive model 222 may detect, for example, an object's past speed and direction to help predict the object's future trajectory and location …”;
a generating step of generating a remaining route from the estimated position to the destination (Figs 1 and 2 and at least in col 12 lines 18-22 and col 13, lines 14-17 wherein, the planning engine plans a trajectory representing a series of locations along the path that the robot should advance to at discrete times i.e. estimated position. Planning engine also includes a global planner which based on a starting location, goal location, map, and any applicable semantic data, can generate a route for the robot, including the remaining route from the estimated position to a destination); 
and a movement control step of controlling the movement to the destination based on the course direction and the remaining route (Col 13 lines16-20 wherein, the controller 236 is operable to generate control signals 238 to one or more mechanical actuators in the robot 202, thereby causing the robot 202 to move along the planned path).
Millard also discloses a second calculation step of inputting the moving-object 26 position and the moving-object velocity vector (Col 9 lines 36-48, wherein the trained model predicts the obstacle position and trajectory using the obstacle’s object's past speed and direction represented as occupancy maps) into a trained model and thereby calculating an estimated position, the trained model being a model that has been trained by learning performed by a simulation using a teacher, the estimated position being a position at which the autonomous mobile robot is 5estimated to arrive a predetermined time later without colliding with the moving object (Figs 1A-B, 5, and at least in col 3 lines 20-25, col 12 lines 43-55, col 13 lines 14-20 and col 15 lines 16-30, wherein the model which is trained using machine learning, The path planner uses the output of model and the robot’s own position to avoid the predicted locations of obstacles. The robot’s local path planner plans a path with the vector of coordinates representing a series of locations along the path that the robot should advance to at discrete times). “By analyzing occupancy maps 216 across a series of time steps, the predictive model 222 may detect, for example, an object's past speed and direction to help predict the object's future trajectory and location …  the trajectory data 234 can include a vector of coordinates representing a series of locations along the path that the robot should advance to at discrete times”. Millard also discloses determining travel costs based on occupancy prediction in the environment of the robot (Col 2 lines 44-50).
However, Millard is silent regarding a model whose inputs include own position, the moving- object position, the moving-object velocity vector, and the course direction and outputs an estimated position.
Cho in the same field of endeavor, teaches generating a local motion of a mobile object based on machine learning (Abstract). More specifically, Cho teaches that the inputs to the machine learning system include own position (Fig. 7 and Para 0013, wherein the input to the neural network include a local goal map indicating a local path in the local window between the current position and a local goal in the local window),
 the moving- object position, the moving-object velocity vector (At least in para 0047 and 0058 and fig. 2, wherein sensor data such as position and velocity may be applied to the cost of the local cost map which is inputted to the neural network)
and the course direction (Para 0013 and Fig. 7, wherein the input to the neural network include a local goal map indicating a local path with direction of travel).
The neural network outputs an estimated position (Fig 7 and at least in para 0005 wherein, the processing circuitry determines the target velocity of the mobile object based on output data of the neural network wherein the output data is based on an input of input data to the neural network, the input data including the local cost map, the local goal map, and a current velocity of the mobile object. It is understood that the target velocity represents estimated positions for each unit of time). Cho also discloses generating a local cost map indicating a probability of a collision with an obstacle in the local window, generating a local goal map indicating a local path in the local window between the current position and a local goal in the local window (Para 0005).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Millard’s teachings of generating path while avoiding obstacles using a trained model to incorporate Cho’s teachings of using the machine learning method for avoiding obstacles that inputs own position, the moving- object position, the moving-object velocity vector, and the course direction and outputs an estimated position. Doing so would improve processing efficiency and result in faster local motion generating process, which can be helpful in planning a path while avoiding obstacles (Cho, para 0093).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Millard (US 11016491 B1), hereinafter Millard in view of Qi (US 10310506 B1) hereinafter Qi.Regarding claim 5, Millard discloses all the elements of claim 1. As disclosed earlier, Millard discloses that the robot plans a path including the course direction (Fig. 1). However, it does not disclose calculating the course direction based on an evaluation function, the evaluation function including, as evaluation items, a fact that a distance from the moving object is long and a fact that the autonomous mobile robot follows a moving direction of the moving object.
Qi in the similar field of endeavor, teaches a smart self-driving system that calculates the course direction based on an evaluation function (Col 6, lines 1-16, wherein the system determines a given course direction based on information received from the various components such as camera, proximity sensors etc.),
 the evaluation function including, as evaluation items, a fact that a distance from the moving object is long and a fact that the autonomous mobile robot follows a moving direction of the moving object (At least in Fig 5, and 8 and col 2 lines 20-25 and col 3 lines 40-46 wherein the system’s CPU controls the direction of the system relative to the user, which involves maintaining the luggage within a side distance of a user and following along the side of the moving user in the given direction). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Millard’s teachings of having an autonomous mobile robot that calculates course direction and generates path while avoiding static and dynamic obstacles to incorporate Qi’s teachings of having a smart self-driving system that follows a user at a predetermined distance in order to maintain adequate distance and safely follow the moving direction of the moving object while avoiding collisions. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Millard (US 11016491 B1), hereinafter Millard in view of Cheon (US 11340621 B2) hereinafter Cheon.
Regarding claim 6, modified Millard teaches all the limitations of claim 5. It teaches that the robot would prefer a shorter, more direct path to the destination if that would result in lowest travel cost and no conflict with human path (Millard, Fig 1 and col 5 lines 31-40). However, it does not explicitly mention that the first arithmetic unit calculates the course direction while taking a direction to the destination into consideration. 
Cheon in the similar field of endeavor, discloses a robot that determines a movement direction using sensors and taking into account a direction to a destination (Col 1, lines 58-60). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have further modified Millard to incorporate
Cheon’s teaching of considering the direction to destination while calculating the course direction to achieve an efficient route option.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cen (WO 2019237990 A1) discloses comparing the environment information during the movement with the environment map stored by the robot to locate the pose of the robot in the stored environment map.
Wu (CN 110162063 A) discloses that based on the evaluation value of each candidate track generation, the robot selects the optimal candidate trajectory as the moving track of the robot to control the robot to move.
Deshpande (US 20140180526 A1) discloses having a preferred path that is a path with least obstacles comparing to other possible paths.   



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR KC whose telephone number is (571)272-7337. The examiner can normally be reached M-F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAGAR KC/Examiner, Art Unit 3664        

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664